Case 1:21-bk-10001-MFW         Doc 3 Filed 05/19/21 Entered 05/19/21 16:38:45             Desc
                               Main Document    Page 1 of 1



                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                                BANKRUPTCY DIVISION
                              ST. CROIX, VIRGIN ISLANDS

IN RE:                                          :   CHAPTER 11
                                                :
CLUB COMANCHE, INC.,                            :   CASE NO. 1:21-BK-10001-MFW
                                                :
                DEBTOR.                         :


                                 NOTICE OF APPEARANCE

         Comes now Lindsay P. S. Kolba and gives notice of her appearance on behalf of Nancy J.

Gargula, United States Trustee for Region 21.

                                                    NANCY J. GARGULA
                                                    UNITED STATES TRUSTEE
                                                    REGION 21

                                                    By:          /s/          .




                                                    Lindsay P. S. Kolba
                                                    Georgia Bar No. 541621
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    362 Richard Russell Building
                                                    75 Ted Turner Drive SW
                                                    Atlanta, Georgia 30303
                                                    (202) 360-7746
                                                    lindsay.p.kolba@usdoj.gov
